Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beurer et al (US 3421296; hereinafter Beurer) in view of Krisko et al (US 7008467; hereinafter Krisko).
The abstract, specification, annotated figs 3 and 6; Beurer discloses a precleaner system to remove particulate from intake air for an air intake system as recited in claim 13.

    PNG
    media_image1.png
    410
    639
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    551
    media_image2.png
    Greyscale


Also regarding claim 13, Beurer as modified does not disclose a second and a third valves.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a second and a third valves in order to enhance system performance, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
As regarding claim 14, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention for wherein the precleaner system further comprises a first cover (annotated fig. 6) formed to replace at least one of the first precleaner intake, the second precleaner intake, and third precleaner intake and block at least one of the plurality of first precleaner outlets, the plurality of second precleaner outlets, and the plurality of third intake outlets.
As regarding claim 15, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention except for wherein the first valve, the second valve, and the third valve, each comprise a flap valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the flap valve in order to enhance precleaner system performance, since it was known in the art as showed in Hartshorne (US 20100024522; [0070]).
As regarding claim 16, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention for wherein the precleaner system further comprising a second cover (annotated fig. 6) formed to replace at least one of the first precleaner intake, the second precleaner intake, and third precleaner intake and block at least one of the plurality of first precleaner outlets, plurality of second precleaner outlets, and plurality of third intake outlets.
As regarding claim 17, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention for wherein the first precleaner, second precleaner, and third precleaner further comprising clips (annotated fig. 6) disposed proximate to the first intake wall, second intake wall, and third intake wall, the clips formed to connect the first intake wall, second intake wall, and third intake wall, to their respective first precleaner, second precleaner and third precleaner.
As regarding claim 18, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention for wherein the precleaner system further comprising a first cover (annotated fig. 6) formed to block (a portion of) at least one of the plurality of first flow paths, the plurality of second flow paths, and the plurality of third flow paths.
As regarding claim 19, Beurer as modified discloses all of limitations as set forth above.  Beurer as modified discloses the claimed invention for wherein the first cover 
Claims 1-12 are also rejected with similar reasons as stated in claims 13-19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG H BUI/           Primary Examiner, Art Unit 1773